DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the aforementioned claims set forth a series of physical structures/configurations that are well beyond that which is disclosed within the Phillips reference (discussed in greater depth infra), which is the prior art closest to Applicants’ claimed invention, and there would be no obvious reason to modify Phillips to satisfy each of Applicants’ pertinent limitations (specifically with regard to the requisite claimed physical structure of metal/dielectric layers that yields differing optical effects in “transmission mode” and “reflection mode”), as such modifications would be likely to render the Phillips assembly incapable of continuing to operate/behave in the particular manner set forth within the reference itself (given the particularly sensitive nature of such optical effect generating assemblies), which would be strongly indicative of an application of improper hindsight reasoning.
Claims 2 and 16-19 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim Objections
Claims  2-26 and 96 are objected to because of the following informalities: each of the aforementioned claims’ recitations of “Claim” should read “claim”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 and 96 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim 1 recitation of “A document having a security feature comprising:” is unclear, as it is unknown whether the following list of elements are items that the claimed “document” or the claimed “security feature” must have.  Accordingly, please review/revise/clarify.
There is insufficient antecedent basis for multiple limitations in the claims, including: i) claim 1 recites the limitation "the side facing the first metal layer"; ii) claims 11-12 recite the limitation “the thickness”; and iii) claim 25 recites the limitation “the sides facing the at least two dielectric layers”.  
The claim 2 recitations of “reflection mode” and “transmission mode” are unclear.  Do Applicants actually intend to recite “reflection view” and “transmission view”?  Alternatively, are there some sort of special “modes” that must be utilized?  Please review/revise/clarify.
The claim 5 recitation of “medium comprises an organic resin” is unclear.  Do Applicants actually intend to recite “therein the medium comprises an organic resin”?  Please review/revise/clarify.
The term “about” in claims 6, 11-12 and 26 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 3-4, 7-10, 13-24 and 96 are rejected as depending (directly or indirectly) from rejected independent claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-15, 20-26 and 96 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2004/0028905 to Phillips et al. (“Phillips”).
	Regarding claim 1, Phillips anticipates a document (e.g. security document discussed at para. 129) having (para. 129) a security feature (e.g. the pigment flakes discussed at para. 129; per para. 31, these flakes are security features) comprising: i) a main body (e.g. sheet of paper forming aforementioned security document, as discussed at para. 129) of the document (aforementioned security document); and ii) a pigment (e.g. pigment flake 40, as shown in fig. 2) disposed on (para. 129) the main body (aforementioned sheet of paper), the pigment (40) comprising: a) an optical structure (e.g. physical structure of pigment flake 40, described as presenting optical effects at para. 58) comprising at least three (fig. 2) metal layers (e.g. first and second absorber layers 48 and 50, and RMF layer 42; note that absorber layers are made of metal per para. 79, and the RMF layer is a magnetic layer per para. 64) and at least two (fig. 2) dielectric layers (e.g. 44 and 46), b) wherein the at least two dielectric layers (44 and 46) are disposed on opposite sides (fig. 2) of a first metal layer (42) of the at least three metal layers (48, 50 and 42), and remaining metal layers (48 and 50) of the at least three metal layers (48, 50 and 42) are disposed on a side (fig. 2) of the at least two dielectric layers (44 and 46) opposite the side facing (fig. 2) the first metal layer (42).
	Regarding claim 3, Phillips anticipates the document of claim 1, wherein the optical structure (aforementioned physical structure of pigment flake 40) is suspended in a medium (e.g. pigment medium discussed at para. 125).
	Regarding claim 4, Phillips anticipates the document of claim 3, wherein the medium (aforementioned pigment medium) comprises a material having a refractive index of 1.4 to 1.6 (para. 73 and claim 31).
	Regarding claim 5, Phillips anticipates the document of claim 3, medium (aforementioned pigment medium) comprises an organic resin (e.g. alkyd resins discussed at para. 125).
	Regarding claim 6, Phillips anticipates the document of claim 1, wherein the optical structure (aforementioned physical structure of pigment flake 40) has a thickness (e.g. total thickness of layers discussed at para. 72), and wherein a length or a width (e.g. longest planar dimension discussed at para. 108) of the optical structure (aforementioned physical structure of pigment flake 40) is between about 5-10 times (para. 108) the thickness (aforementioned total thickness of layers).
	Regarding claim 7, Phillips anticipates the document of claim 1, wherein the optical structure (aforementioned physical structure of pigment flake 40) comprises only three (fig. 2) metal layers (48, 50 and 42).
	Regarding claim 8, Phillips anticipates the document of claim 1, wherein one or more (48 and 50) of the at least three metal layers (48, 50 and 42) comprises silver (para. 79).
	Regarding claim 9, Phillips anticipates the document of claim 1, wherein one or more (42) of the at least three metal layers (48, 50 and 42) comprises gold (claims 19 and 30).
	Regarding claim 10, Phillips anticipates the document of claim 1, wherein one or more of the at least two dielectric layers (44 and 46) comprises a material that is substantially transparent to visible light (i.e. clear, as discussed at para. 72).
	Regarding claim 11, Phillips anticipates the document of claim 1, wherein the thickness of an individual layer (e.g. dielectric layers 44 and 46) of the at least three metal layers (48, 50 and 42) is between about 5 nm and about 100 nm (para. 65).
	Regarding claim 12, Phillips anticipates the document of claim 1, wherein the thickness of an individual layer (44 or 46) of the at least two dielectric layers (44 and 46) is between about 50 nm and about 800 nm (para. 72).
	Regarding claim 13, Phillips anticipates the document of claim 1, wherein one or more (44 and/or 46) of the at least two dielectric layers (44 and 46) comprises magnesium fluoride (para. 75).
	Regarding claim 14, Phillips anticipates the document of claim 1, wherein one or more (44 and/or 46) of the at least two dielectric layers (44 and 46) comprises zinc sulfide (para. 74).
	Regarding claim 15, Phillips anticipates the document of claim 1, wherein one or more 44 and/or 46) of the at least two dielectric layers (44 and 46) comprises at least one of magnesium fluoride (para. 75), silicon dioxide (para. 75), ceric oxide (para. 74), zinc sulfide (para. 74), zirconium dioxide (para. 74), titanium dioxide (para. 74), tantalum pentoxide (para. 74), yttrium oxide (para. 74), indium oxide (para. 74), tin oxide (para. 74), indium tin oxide (para. 74), aluminum oxide (para. 75) or tungsten trioxide (claim 34).
	Regarding claim 20, Phillips anticipates the document of claim 1, wherein the pigment (40) comprising the optical structure (aforementioned physical structure of pigment flake 40) is applied on a substrate which is configured as a security thread (e.g. magnetic strip  discussed at para. 151) inserted in (para. 151) the main body (aforementioned sheet of paper).
	Regarding claim 21, Phillips anticipates the document of claim 1, wherein the pigment (40) comprising the optical structure (aforementioned physical structure of pigment flake 40) is configured as an ink (para. 34) applied to (para. 34) the main body (aforementioned sheet of paper).
	Regarding claim 22, Phillips anticipates the document of claim 1, wherein the pigment (40) comprising the optical structure (aforementioned physical structure of pigment flake 40) is applied on a substrate which is configured as a foil (para. 54) that is attached to (para. 130) the main body (aforementioned sheet of paper) via hot stamp (para. 130).
	Regarding claim 23, Phillips anticipates the document of claim 1, wherein the pigment (40) comprising the optical structure (aforementioned physical structure of pigment flake 40) is applied on a substrate which is configured as a laminate (e.g. foil discussed at para. 130, which are laminated onto a carrier substrate) attached to (para. 130) the main body (aforementioned sheet of paper).
	Regarding claim 24, Phillips anticipates the document of claim 1, wherein the pigment (40) comprising the optical structure (aforementioned physical structure of pigment flake 40) is incorporated in a window (per para. 151, a magnetic ink including the pigment flakes of the invention may be placed beneath the surface of a paper) of the main body (aforementioned sheet of paper).
Regarding claim 25, Phillips anticipates the document of claim 1, further comprising two additional dielectric layers (per para. 124, additional dielectric layers can be disposed on the exterior upper and lower faces of the arrangement shown in fig. 2) disposed on sides (e.g. upper face and lower face, respectively) of the remaining metal layers (48 and 50) opposite the sides (e.g. lower face and upper face, respectively) facing (fig. 2 and para. 124) the at least two dielectric layers (44 and 46).
	Regarding claim 26, Phillips anticipates the document of claim 25, wherein at least one of the two additional dielectric layers (aforementioned additional dielectric layers of para. 124) has a thickness from about 2 nm to about 20 nm (para. 65 and claim 36, providing that each dielectric layer in an assembly may have the same thickness).
	Regarding claim 96, Phillips anticipates the document of claim 1, wherein one or more (44 and/or 46)) of the at least two dielectric layers (44 and 46) comprises a material having a refractive index of 1.38 to 2.4 (para. 73).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052. The examiner can normally be reached M-F 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel J. Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN V LEWIS/Primary Examiner, Art Unit 3637